                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

WILLIAM CHARLES MALONE,                                     §
                                                            §
           Petitioner,                                      §
                                                            §
v.                                                          §
                                                                        Case No. 6:19-CV-272-JDK-JDL
                                                            §
DIRECTOR, TDCJ-CID,                                         §
                                                            §
           Defendant.                                       §

                     ORDER ADOPTING REPORT AND RECOMMENDATION
                          OF UNITED STATES MAGISTRATE JUDGE

           Petitioner William Charles Malone, an inmate proceeding pro se, filed the above-styled

and numbered petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. This case was

referred to United States Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On July

29, 2019, Judge Love issued a Report and Recommendation (Docket No. 14), recommending that

the petition should be dismissed for lack of subject matter jurisdiction as an unauthorized

second or successive petition. Id. at 2. A return receipt indicating delivery to Petitioner was

received by the Clerk on August 12, 2019. Docket No. 15.

           This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Petitioner did not file

objections in the prescribed period. 1 The Court therefore reviews the Magistrate Judge’s findings


1
    On August 12, 2019, Petitioner filed a motion for extension of time to file objections to the Report. Docket No.


                                                      Page 1 of 2
for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

        Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 14) as the

findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 14)

be ADOPTED. It is further

        ORDERED that the petition for a writ of habeas corpus is DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction. A certificate of appealability is DENIED.

All motions not previously ruled on are DENIED. It is finally

        ORDERED that the Clerk of Court shall return unfiled any new petitions for a writ of

habeas corpus submitted by Petitioner regarding his conviction unless he shows he has received

permission from the Fifth Circuit to file it.

        So ORDERED and SIGNED this 28th day of January, 2020.



                                                         ___________________________________
                                                         JEREMY D. KERNODLE
                                                         UNITED STATES DISTRICT JUDGE




16. The Court granted the motion on August 15, 2019, and extended the deadline for Petitioner to file objections to
September 12, 2019. Docket No. 17. To date, Petitioner has not filed objections.


                                                   Page 2 of 2
